The sole question presented by the plaintiff in error is the inadequacy of the amount awarded him by the jury.
The testimony is in sharp conflict. After a study of it we have the view that the jury were well within their province in reaching the finding and that no error clearly appears.
Affirmed.
  TERRELL, C. J., and BUFORD and THOMAS, J. J., concur. *Page 714
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.